Citation Nr: 1450635	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  14-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 1954 rating decision denying service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At the time of the October 1954 rating decision, the correct facts were before the adjudicator, there was no undebatable error which would have changed the outcome, and the law that existed at the time was correctly applied.


CONCLUSION OF LAW

The October 1954 rating decision did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the RO's failure to grant service connection for bilateral hearing loss following his initial claim for this disorder in an October 1954 rating decision constitutes CUE.  He claims that his exposure to noises during active service, including the firing range, aggravated his prior hearing loss.

Under VA regulations, an unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  However, where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Accordingly, the question before the Board is whether the October 1954 decision correctly understood the facts, made an undebatable error which would have changed the outcome, and correctly applied the law that existed at the time.

At the time of the October 1954 rating decision, the evidence of record included the Veteran's application for benefits and his service treatment records.  He has not alleged any additional evidence existed at the time which should have been considered by the RO.

The service treatment records reflect that the Veteran reported bilateral hearing loss prior to active service, which he first noticed when he was approximately 11 years old.  As was accepted protocol at the time, upon entrance to active service in July 1952, he was not provided with audiometric testing, and no hearing loss was noted.  In September 1953, he was recommended for audiometric testing which reflected bilateral hearing loss.  In October 1953, the Board of Medical Survey found he had deafness due to degeneration of the acoustic nerve bilaterally of an unknown cause and recommended medical discharge.  In December 1953, the Physical Evaluation Board (PEB) agreed and added that bilateral hearing loss was not due to active service, but instead was probably hereditary and existed prior to service.  He then separated from active service in June 1954.

Shortly after his medical separation, the Veteran filed a claim for service connection for bilateral hearing loss, asserting his hearing loss was aggravated by active service.  The RO considered the service treatment records, including the findings of the Board of Medical Survey and PEB, and denied the claim in August 1954.  The RO explained, "[s]ervice clinical records reveal claimant had defective hearing prior to induction, and there is no evidence of aggravation due to military service."  This denial was confirmed and continued in an October 1954 rating decision, which became final.  

The Veteran asserts that the regulations regarding the presumption of soundness and aggravation were incorrectly applied in the 1954 denial.  He contends that the only evidence of record in 1954 that his hearing loss pre-existed active service were his own lay statements, and as a lay person, he was not competent to diagnose his pre-existing hearing loss.  Accordingly, he maintains that there was no clear and unmistakable evidence that his hearing loss existed prior to his acceptance to service, as required by VA regulations at that time.  38 C.F.R. § 3.63(b) (1949) (VA regulation 1063(B)).  

However, the VA regulations in place in 1954 specifically stated that all material evidence relating to the onset of the disability in question, including lay evidence, should be considered concerning inception of the disability.  See 38 C.F.R. § 3.63(e) (1949).  Indeed, the regulation provided that lay evidence should be taken into full account.  Accordingly, the use of the Veteran's own lay statements to establish that hearing loss existed prior to service was proper under the regulatory provisions extant at that time, and therefore does not constitute CUE.  In addition, the medical findings in-service supported the lay statements regarding pre-service hearing loss.  As noted, the PEB found that the Veteran's hearing loss existed prior to service and went so far as to suggest that it was hereditary. 

Second, the Veteran argues that the evidence of record in 1954 did not establish that his pre-existing hearing loss was not aggravated in service by clear and unmistakable evidence.  However, unlike the 2007 regulations, see 38 C.F.R. § 3.304(b) (2007), the regulations in place in 1954 did not require clear and unmistakable evidence that a pre-existing disability was not aggravated by active service.  38 C.F.R. § 3.63 (1949).

Instead, the 1954 regulations stated that a disability not noted at entrance to service but shown by clear and unmistakable evidence to have existed prior to his entrance to service, as in this case, may be denied only "if increased in service, was not aggravated thereby."  38 C.F.R. § 3.63(d) (1949).  The historical regulations continued to explain that aggravation "may not be conceded where the disability underwent no increase in severity during service."  38 C.F.R. § 3.63(i) (1949).  Therefore, under the regulations in place in 1954, VA's burden of showing that a pre-existing disability was not aggravated by service would only arise if the evidence affirmatively established the condition increased in severity.  See VAOPGCPREC 3-2003 (July 2003).

As discussed above, in the 1954 rating decision the RO determined "there is no evidence of aggravation due to military service."  That is, the RO found no evidence that affirmatively established the Veteran's pre-existing bilateral hearing loss increased in severity during active service.  Therefore, the RO used the proper legal standard under the regulations in place at that time to make their determination.  Accordingly, the evidence does not show that the correct facts were not before the RO.  Further, the regulatory provisions in existence at the time were properly applied.  

Although the Veteran has asserted that his service treatment records reflect his hearing loss was aggravated during active service, the evidence does not support his contention.  Rather, he has merely asserted that the RO improperly weighed or evaluated the evidence before them.  Disagreement as to how the facts were weighed or evaluated in a previous determination cannot be the basis for finding of CUE.  Russell, 3 Vet. App. at 313.  While he may disagree with the RO's interpretation of the facts, it cannot be said that reasonable minds could not differ, especially given the PEB's similar determination that his pre-existing hearing loss was not aggravated by active service.  Therefore, the evidence does not establish the presence of any undebatable error of fact or law in the October 1954 rating decision.

Based on the foregoing, the three-prong test has not been met, and the evidence does not support a finding of CUE in the October 1954 rating decision.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.


ORDER

The appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


